Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-15 are pending. Upon further review the restriction requirement mailed 08/17/2022 is withdrawn. Accordingly, claims 1-15 are under examination.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 9-12  recite the broad recitations “range from > 1 bar”, “1 to 20 hours”, “at least at a temperature from 150 to 300°C” and “a period of 1 to 20 hours” respectively and the claims also recite “preferably” and “more preferably” ranges which are the narrower statements of the ranges/limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claims 5-7 and 14, the phrases "more preferably" “preferably” “more particularly”, render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation "or of the lysine salt of the formula (Z)" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 from where claim 8 depends does not have this limitation.
Claim 9 recites the limitation "b.4), b.6), c.4)" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 2 from where claim 9 depends does not have this limitation.
Claim 10 recites the limitation "b.4), b.6), c.4)" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 2 from where claim 10 ultimately depends does not have this limitation.
Claim 11 recites the limitation "b.4), b.6), c.4)" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 2 from where claim 11 depends does not have this limitation.
Claim 12 recites the limitation "b.4), b.6), c.4)" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 2 from where claim 12 depends does not have this limitation.
Claim 13 recites the limitation " carboxylic acid of the formula (V) or urea salt of the formula (Y)" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 from where claim 13 depends does not have this limitation. 
Claim 14 recites the limitation "b.3) and c.3)" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 2 from where claim 13 depends does not have this limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘208 (WO2018/212208, published 11-2018. All references to 208 are made to an English equivalent USPGPub 2020/0115327, Published 04-2020).

Interpretation of Claims
	Concerning claim 1 and 15 and the limitation “with a process using lysine and urea” and the diisocyanate of the formula (A)” respectively, these limitations are interpreted as product by process limitations. See MPEP 2113, the product of compound (B) is not limited to the manipulations of the recited steps. The limitation is not afforded patentable weight.
The Rejection
	208 disclose a lysine carbamate being thermally decomposed to the resultant isocyanate (p. 55). See below. This reads on providing an intermediate of the formula (B) and the limitation, 2) thermolytic cleavage of the intermediate of the formula (B), thereby affording the diisocyanate of the formula (A). Variable R is ethyl and R’ is Phenyl (Ph), which is aryl.

    PNG
    media_image1.png
    602
    1253
    media_image1.png
    Greyscale

Concerning claim 5 and the limitation of the C1-C8 alkyl, reference 208 discloses ethyl (p. 55).
Concerning claim 15, Reference 208 discloses the currently claimed diisocyanate of the formula (A) (p. 55).
	This anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘208 (WO2018/212208, published 11-2018. All references to 208 are made to an English equivalent USPGPub 2020/0115327, Published 04-2020).

Interpretation of Claims

    PNG
    media_image2.png
    223
    914
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    277
    908
    media_image3.png
    Greyscale

Concerning claim 1 and 15 and the limitation “with a process using lysine and urea” and the diisocyanate of the formula (A)” respectively, these limitations are interpreted as product by process limitations. See MPEP 2113, the product of compound (B) is not limited to the manipulations of the recited steps. These limitations are not afforded patentable weight.
Scope of the Prior Art
	208 teach a lysine carbamate being thermally decomposed to the resultant isocyanate (p. 55). See below. This reads on providing an intermediate of the formula (B) and 2) thermolytic cleavage of the intermediate of the formula (B), thereby affording the diisocyanate of the formula (A). Variable R is ethyl and R’ is Ph, which is aryl.

    PNG
    media_image1.png
    602
    1253
    media_image1.png
    Greyscale

Concerning claim 5 and the limitation of the C1-C8 alkyl, reference 208 teach ethyl (p. 55).
Concerning claim 15, Reference 208 teach the currently claimed diisocyanate of the formula (A) (p. 55).
	Concerning claim 6, 208 teach tin catalysts (par. 114).
	Concerning claim 7, 208 teach distillation may be conducted on the product (par. 115-119). 
Ascertaining the Difference
While the individual steps/catalysts of the claimed process are present in various locations within the prior art, the prior art does not specifically teach the metal based catalyst and the step of purification/distillation within Example 49 on page 55.

Obviousness
However, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the individual steps taught by reference 208 into a single process to arrive at the invention with a reasonable expectation of success.
One would been motivated to do so because 208 teach tin catalysts and distillation may be conducted on the product (par. 114-119).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art to the invention is ‘208 (WO2018/212208). 208 teach the currently claimed providing of intermediate (B) and its thermolytic cleavage to prepare (A). However, 208 does not teach the intermediates of (C) and/or (Y) and the reaction with an alcohol to prepare (B) and/or (X) respectively.
It would not have been obvious to modify the prior art to arrive at the current invention. There being no motivation to do so.

Conclusion
Claims 1 and 5-15 are rejected. Claims 2-4 are objected to. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        

/JAFAR F PARSA/Primary Examiner, Art Unit 1622